DETAILED ACTION
This action is responsive to the Applicant’s response filed 7/13/21.
As indicated in Applicant’s response, claims 1, 5, 7-8-9 have been amended.  Claims 1-9 are pending in the office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To provide a measure of syntactic or phrase construction propriety to the language of subject matter deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
Claim 5: (Currently Amended, lines 1-5)
	A production machine or machine tool, comprising
	a memory store storing an app downloaded from a remote memory store; and
an administration unit implemented in software and loaded into the memory store, said administration unit being configured to, in the following order :
Claim 8: (Currently Amended, lines 1-5)
A computer program embodied on a non-transitory computer-readable medium, wherein the computer program comprises program code which, when loaded into a memory store of an administration unit of a production machine or machine tool and executed by a processor of the administration unit, causes the administration unit to, in the following order:
Claim 9: (Currently Amended, lines 1-6)
A non-transitory computer-readable storage medium comprising a computer program having program code representing electronically readable control signals, wherein the program code, when loaded into a memory store of an administration unit of a production machine or machine tool and executed by a processor of the administration unit, causes the administration unit to, in the following order :
	
	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.	
	A method for operating a production machine or machine tool, the method comprising, in the following order:
	(i) downloading an app, from a remote memory store into a memory store of the production machine or machine tool;
	automatically preventing an immediate starting of the downloaded app on the production machine or machine tool;
	automatically evaluating identifiers included in the app configuration and comparing the identifiers in the app configuration with identifiers included in a positive list or in a positive list and a negative list;
	(ii) automatically modifying the app configuration of the downloaded app, 
	automatically replacing an identifier which is not contained in the positive list, or an identifier contained neither in the positive list nor in the negative list with an automatically selected or automatically generated target expression in form of a system-wide unique label that is different from the app configuration of all other apps of the production machine or machine tool; and
	(iii) automatically starting the downloaded app on the production machine or machine tool after the modification of the app configuration with the system-wide unique label.
	(as recited in claims 1, 5, 7-9)
	Cockerill et al, USPubN: 2018/0359244 , discloses a downloaded app being evaluated, prior to the app being run, against a combination of black-listed IDs and white-listed IDs, by comparing the identifiers in the app configuration a positive list (list of good channel IDs), or in a positive list and a negative list (whitelisted, black-listed items), and upon not finding IDs indicative of trusted data or channels or confirmed Unknown channels, replacing these untrusted IDs with a new version of the channel or URL.  The replacement of untrusted channel or URL being identifiers being evaluated in Cockerill fails to teach automatically starting the downloaded app on the production machine or machine tool after the modification of the app configuration with  system-wide unique labels, the replacing on basis of  (a) an identifier which is not contained in the positive list of dentifiers -- in the app configuration; or (b) an identifier contained neither in the positive list nor in the negative list of identifiers - in the app configuration; and thereby generating a corresponding system-wide unique label that is different from the app configuration of all other apps of the production machine or machine tool as replacement for identifiers evaluated per scenario per (a) and (b) from above, as recited in (ii) and for starting the downloaded app as per (iii)
	Koushik et al, USPubN: 2016/0132214, discloses application manager for deploying virtualized application in isolated containers mode where multiple generations or versions of the application can be permitted to run based on the fulfillment platform/analytics performing address remapping (replacemnent resource instances) or replacement of version identifier responsive security token underlying a delivery request -- with a new version - associated with data protection API. Koushik’s replacement of version identifiers per their mapping against a security token for enabling deployment of the application in container mode has no concern for preventing a downloaded app from automatic start via replacement of identifiers in the app configuration with the scenario recited in (ii) and (iii) from above, for automatically starting the downloaded app (on the production machine or machine tool ) after the modification of the app configuration with the system-wide unique labels.
	Niemela et al, USPubN: 2017/0257361, discloses permitting app to be installed and to start its intended operation after being granted by a whitelist verification; including comparing a downloaded app signature (decrypted) with known signatures or known clean files certificates in DB (app IDs, signing certs ) via coupling a whitelisted apps identification maintained by vendor backend; i.e. to accept trustiness of the app  for effect of controlling its installation or permitting proper operation of the application.  The mapping of signed signatures of a app per Niemela, with known, trusted signatures provided from a vendor cannot be same as evaluating app identifiers in terms of finding (a) an identifier which is not contained in the positive list of dentifiers -- in the app configuration; or (b) an identifier contained neither in the positive list nor in the negative list of identifiers - in the app configuration; thereby generating a corresponding system-wide unique label that is different from the app configuration of all other apps of the production machine or machine tool as replacement for identifiers found per (a) or (b) and automatically starting the downloaded app on the production machine or machine tool after the modification of the app configuration with the replacement-- as recited in (ii) and (iii)
	Lee et al, USPubN: 2018/0288208, discloses registration of accesssory identifier under this authentication module is subjected to policies for managing mounting of the accessory or for its updating, by way of encrypting the IDs through a authentication module, the encrypt/decrypt aspect of the ID thereby enabling the device or accessory to be accessible  or installed and  managed under for installation control.  Lee’s cryptographic type registration of IDs for enabling authenticated management of accessories respective to policies for installation, persistence and update has no concern for generating a corresponding system-wide unique label that is different from the app configuration of all other apps of the production machine or machine tool, the label as replacement for identifiers evaluated per positive list and negative list from above, as recited in (ii) and (iii).
	Ernst et al, USPubN: 2011/0016414, discloses pre-installation or installer analytics where setup code therein retrieves meta-configuration file and key or certificate information associated with target or configurable locations, so that a token in the task file is being replaced via a token replacer as part of the installer provision of install offerings, the OEM provisioning indicative of production tool to deliver container-based applications via pre-install setup that replaces equipment identifiers for security and management purposes.  Ernst’s replacement of 
key/certificate information with token replacer by a pre-installer mechanism has no concern for generating a corresponding system-wide unique label that is different from the app configuration of all other apps of the production machine or machine tool, the label as replacement for identifiers evaluated per positive list and negative list as recited in (ii) and (iii), thereby automate starting of a downloaded app (for production machine or machine tool ), the replacement on basis of (a) an identifier which is not contained in the positive list of dentifiers -- in the app configuration; or (b) an identifier contained neither in the positive list nor in the negative list of identifiers - in the app configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 31, 2021